Title: To George Washington from Richard Varick, 7 February 1782
From: Varick, Richard
To: Washington, George


                  
                     Dear General
                     Poughkeepsie Feby 7. 1782.
                  
                  Yesterday I was honored by the Receipt of Your Excellency’s Favor of the 28th ulto.
                  Agreeable to your Directions, I do inclose Copies of the Powers and Instructions to Colo. Harrison, in Feby & March 1777; to Colo. Grayson, Lieut. Colos. Harrison & Hamilton & Mr Boudinot in March & April 1778; to Lieut. Colonels Harrison & Hamilton in November 1778; to Colos. Davies & Lt Colo. Harrison in April 1779; and to M. General St Clair & Lieut. Colos. Carrington & Hamilton in March 1780, which are all that I recollect to have taken Place & that are to be found among the Papers now in my Hands relative to that Business.  I have also inclosed Copy of Notes made by Colo. Harrison, on the Powers vested in Your Excellency, by Congress, to form & execute Cartels & Exchanges.
                  Since my Letter of the 14th, Mr Hughes, one of the Writers, who, tho capable, had been frequently too inattentive to the Manner of executing his Duty, took my frequent Reproofs & Directions in Dudgeon & quitted the Service, after having compleated two Volumes (from the 1st Jany to the 10th Septr 1779.  This was the ostensible Cause; but the real one was a Disappointment in his Wishes and Expectations to make a Jobb of the Business.
                  I have written to Mr Ray, to repair to this Place immediately, to commence where Mr Hughes left off.
                  Mr Fonda having joined his Regiment, I have desired a Mr Trimble late in Colo. Hay’s Department, who is desirous to be employed, to come to this Place, as soon as he has completed his Business under Colo. Hay, (which will require a few Weeks.
                  If he declines or delays too long, Mr Dunscomb of the late Auditor’s Department, who still has Charge of those Papers at New Windsor, will probably be employed as his Brother, Captn Dunscomb, has applied to me on the Subject.  With Sentiments of the most perfect Respect & Esteem, I have the Honor to be Your Excellency’s Most Obedt & very hble Servt
                  
                     Richd Varick
                  
               